ALLREAD, PJ,
dissents:
The issue upon which Griener was held was his connection with the partnership or firm name of Little-Greiner Air Service. It appears that the air service on the flying field consisted of service by Little in teaching students as to the use of an airplane. Among these students was Carl P. Greiner, who had his own plane and whom Little taught for a reduced price on that account.. It was also agreed between Greiner and Little that Little was to use Greiner’s areoplane for passenger service;
September 16, 1928, Greiner and Little and a student by the name of Edwin Selders were sitting in the office. This office, according to all the testimony, was a small room. Greiner called the attention of Little to the fact that if his, Greiner’s aeroplane were pulled up along the road there might be occasion for the use of it for passenger service. Little said he would go and get it, but Selders, who was in the small office, said to Little that he would go and get it and bring it’ up. This conversation took place within the hearing of Greiner and no objection from any one was made as to Selders’ getting the aeroplane and bringing it forward along the highway. In moving the aeroplane Selders, negligently pulled the throttle out and allowed the aeroplane to proceed to where the machines, including the one owned by plain*692tiff in the court below, were parked and struck the machine so owned by Agnes Perry and injured it. Sometime after this incident the Little-Greiner Company was incorporated. There is evidence in the record tending to prove that at the time of the accident the unincorporated name of the Little-Greiner Air Service was the name in use at the airport by Little and Greiner. It is not definitely shown that this name was used prior to the incorporation or prior to the time of the accident for any special purpose or that any contracts were made under that name. Some time prior to the accident the name was used in the newspapers for advertising purposes. This is practically the only use to which the name was ever put, but it is contended that the use of the name even for advertising purposes was enough to make out a partnership upon the doctrine of estoppel. And it was upon that theory that the trial court permitted the case to go to the jury, overruled the motion for a new trial and rendered judgment upon the verdict.
We have considered the questions presented in this case. They are not without difficulty. The testimony may be briefly referred to. On page 21 Little testifies as follows:
“Q. What is it Mr. Greiner told you as - to having the plane advanced? A. The three of us were in the office building, and Mr. Greiner said, T think if you get the plane toward the front part of the field, you might get some passengers.’ I said, T will go and get it,’ and Selders said, ‘Let me go,’ and" I said all right to go.”
Page 23: “Q. When Mr. Greiner told you to taxi the plane from the back to the front of 'the field, was it your plane or Mr. Greiner’s? A. It was Mr. Greiner’s.
“Q. Then you were using Mr. Greiner’s plane to carry passengers? A. Yes, I only taught Mr. Greiner, I didn’t use it to teach.
“Q. But you used his plane in which to carry passengers? A. Yes.”
Greiner testified as follows:
Page 75: “Q. Did you permit the term ‘Little-Greiner Air Service’ to be used? A. I think it was used at that time, but I would not state positively.”
This referred to a time prior to the accident.
Page 77: “Q. Notwithstanding you were going under the name of the Little-Greiner Air Service? A. No; my idea was simply to promote aeronautics in Springfield. I want to see flying here and had no idea of making money out of it; just wanted to get it going and making flying instruction available to people here. * '
“Q. Why did you permit your name to be used in connection with it? A. It sounded like a good name.
“Q. Were there any legal papers drawn up prior to the time of the incorporation? A. No papers whatever.”
Page 79: “Q. You permitted him (Selders) to go down and taxi your plane from the back to the front of the field? A. Mr. Little was more or less in charge of flying. I suggested it be brought down first, and Mr. Selders overheard the conversation, and asked permission to bring the plane down for Mr. Little.
“Q. It was your plane? A. Yes.
“Q. And you permitted this boy to go down and pilot it — ”
P. 101: “Q. Did you notice for months prior to the accident a continual reference to the Little-Greiner Plying Service? A. No, not for months.
“Q. How long? A. I imagine that term was used by the reporters for possibly a month.
“Q. Did you deny it? • A. No, sir.”
Selders testified as follows:
“Q. What was the trade name of that company at the time you were taking your lessons? A. The Little-Greiner Plying Service.”
This temporary organization under the name of “The Little-Greiner Air Service” was prior to the accident and prior to the incorporation of the company. It was a temporary partnership between the date of. the adoption of the name in the statement given out to the newspapers and the regular incorporation of the company. The trial court charged as to the essential elements of the case and as to the necessity for a regular 'organization of the corporation to hold the incorporated company. The trial court charged in effect that the adoption of a name such as Little-Greiner Air Service would in effect create a partnership, or at least a joint adventure by estoppel, or what is called in law an ostensible partnership; that if this arrangement was found to exist there would be sufficient upon which to *693hold the partnership and the individual members thereof for damages for injury to the plaintiff’s automobile. The doctrine upon which a partnership by estoppel is sufficient to hold the partnership and the individual members thereof for damages is sustained by the text in 47 Cor. Jur., p. 732 and in 20 R.C.L., p. 317.
The doctrine of a partnership is usually applied to establish the right of one of such firm to bind absent members in favor of a creditor. In the case at bar there was no absent member to be bound. The suggestion that the plane be brought down to the highway originated with Mr. Greiner. He made the suggestion which culminated in his partner bringing a plane down to the highway where it might be used for passenger service. The partner, Mr. Little, was about to bring the plane down but finally it was agreed by Little in the apparent hearing of Mr. Greiner that Mr. Selders should be allowed to bring the plane down. This was done in such a way as to cause the injury to plaintiff’s machine. There is no doubt in my mind that the record justifies the holding that the partnership, consisting of Mr. Greiner and Mr. Little, acted through Mr. Selders, but it also justifies the holding of the parties individually, and as the petition is broad enough to hold both as partners and as individuals, I think that the judgment is correct.
I also am of opinion that the charges were properly given and that there is no prejudicial error in the record, that the amount of the verdict is not excessive, and that the judgment should be affirmed.